Case 1:19-cv-00413-WS-B Document 53-3 Filed 08/26/19 Pagelof3 PagelD #: 365

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

DAN BUNKERING (AMERICA) INC.,

Plaintiff, CIVIL ACTION

v. NO. 19-00413

EPIC HEDRON in rem JUDGE WILLIAM H. STEELE
EPIC DIVING & MARINE SERVICES LLC MAGISTRATE SONJA F. BIVINS
in personam

EPIC COMPANIES, LLC in personam

 

 

SHIP RELEASE BOND Bond No. N-7002390

This bond is furnished in place and stead of the EPIC HEDRON, now under arrest
pursuant to the process of this Court in order to secure the in rem liability, if any, of the EPIC
HEDRON to Plaintiff and its assignees and principals, and in order to obtain release of the
aforesaid EPIC HEDRON now under arrest:

A claim having been asserted in rem by Dan Bunkering (America) Inc. (“Dan
Bunkering”) against the EPIC HEDRON, her engines, boilers, tackle, etc., wherein Plaintiff
asserts a claim in the amount of ONE HUNDRED NINETY THOUSAND FIVE HUNDRED
AND 00/100 ($190,500) DOLLARS, on account of invoices allegedly due for bunkers allegedly
provided to the EPIC HEDRON, and which form the subject matter of the above entitled action,
and a warrant for the arrest of the vessel having been issued from the United States District Court
for the Southern District of Alabama, Southern Division.

NOW THEREFORE, the Indemnity National Insurance Company, authorized to execute

undertakings within the State of Alabama, hereinafter referred to as the surety, is firmly bound to

{N3864786.2} 1
Case 1:19-cv-00413-WS-B Document 53-3 Filed 08/26/19 Page2of3 PagelD #: 366

Dan Bunkering in an aggregate amount, not exceeding the sum of TWO HUNDRED EIGHTY-
FIVE THOUSAND, SEVEN HUNDRED FIFTY AND 00/100 ($285,750) DOLLARS
(inclusive of interest and allowable statutory costs as hereinafter provided), under the following
terms, conditions and amounts:

1. In the event a final judgment (after appeal, if any), is entered against the said
vessel, the surety agrees to pay and satisfy such judgment in an amount up to and not exceeding
TWO HUNDRED EIGHTY-FIVE THOUSAND, SEVEN HUNDRED FIFTY AND 00/100
($285,750) DOLLARS (inclusive of interest and allowable statutory costs).

or In the event that the claim of Plaintiff is settled by compromise with vessel’s
claimant, and such settlement is confirmed in writing as final by James Rebarchak, Jones Walker
LLP, 11 N. Water Street, Mobile, Alabama 36602, or by stipulation of the parties’ attorneys
made in order of the court, then the surety agrees to pay the amount of the settlement so
confirmed not exceeding the sum of TWO HUNDRED EIGHTY-FIVE THOUSAND, SEVEN
HUNDRED FIFTY AND 00/100 ($285,750) DOLLARS (inclusive of interest and allowable
statutory costs).

Epic Applied Technologies, LLC, as Principal:

BY: puree (Abra fork

we Rebarchak, Counsel for Epic Applied Technologies,
C

Indemnity National Insurance Company, as Surety:

Theresa Pickerrell, Attorney-in-Fact

{N3864786.2}
Case 1:19-cv-00413-WS-B Document 53-3 Filed 08/26/19 Page3of3 PagelD #: 367
Indemnity National Insurance Company
238 Bedford Way
Franklin, TN 37064

Power of Attorney

KNOW ALL PERSONS BY THESE PRESENTS: that Indemnity National Insurance Company, a Mississippi corporation,
(hereinafter the “Company”), does hereby constitute and appoint: Brook T. Smith, William R. Precious, Sandra L. Fusinetti
Mark Guidry, Susan Ritter, Sheryon Quinn and Theresa Pickerrell of Louisville, Kentucky to be

its true and lawful Attorney-in-Fact, with full power and authority hereby conferred to sign, seal, and execute on its behalf surety
bonds or undertakings and other documents of a similar nature issued in the course of its business up to a penal sum not to exceed

Two Million and 00/100 Dollars*************** ($2.000,000.00) each, and to bind the Company
thereby as fully and to the same extent as if the same were signed by the duly authorized officers of the Company.

This appointment is made under and executed pursuant to and by authority of the following Minutes of Special Actions Taken by
Written Consent of the Board of Directors, which is now in full force and effect:

Authorization to Appoint Attorneys-in-Fact and the Use of Facsimile Signatures and Facsimile Seals for the Purpose of Issuing Bonds:

 

RESOLVED: That the president or any vice president may appoint attorneys-in-fact or agents with authority as defined or limited in the
instrument evidencing the appointment in each case, for and on behalf of the Company to execute and deliver and affix the seal of the
Company to bonds and related obligatory certificates and documents; and any one of said officers may remove any such attorney-in-fact or
agent and revoke any power previously granted to such person, whether or not such officer appointed the attorney-in-fact or agent.

RESOLVED: That any bonds and related obligatory certificates and documents shall be valid and binding upon the Company,

(i) when signed by the president, or any vice president, and sealed with the Company seal; or

(ii) when duly executed and sealed with the Company seal by one or more attorneys-in-fact or agents pursuant to and within the
limits of authority evidenced by the power of attorney issued by the Company to such person or persons a certified copy of which
power of attorney must be attached thereto in order for such obligation to be binding upon the Company.

RESOLVED: That the signature of any authorized officer and the seal of the Company may be affixed to any power of attorney or
certification thereof authorizing the execution and delivery of any bonds and related obligatory certificates and documents of the Company
and such signature and seal then so used shall have the same force and effect as though manually affixed.

IN WITNESS WHEREOF, this Power of Attorney has been subscribed by an authorized officer or official of the Company and the corporate seal of
Indemnity National Insurance Company has been affixed thereto in Lexington, Kentucky this 6th day of November, 2017.

Indemnity National Insurance Company

» LD

Thomas F. Elkins, President

NU Udtiyy,
oNBL Isl

‘POR,
oe ‘an

SEA

1993

a
SB Misa: soe

Ny s
My ‘
Hoan

My
Ny
Ss

ty,
My
a

Hs
a)

  
  
 

rs

 

O55
Minaya

git!
7)
Ny

%
4,
“in

State of Kentucky

County of Fayette

On this 6th day of November, 2017, before me, a Notary Public, personally came Thomas F. Elkins, to me known, and acknowledged that he is
President of Indemnity National Insurance Company; that he knows the seal of said corporation; and that he executed the above Power of Attorney
and affixed the corporate seal of Indemnity National Insurance Company thereto with the authority and at the direction of said corporation.

Re
Sa %

NOTARY

 
 

By

  

eo
by ae
Ha

Notary Public

uv
¢
a
as
a
en

My Commission Expires 09/26/2021

H
5
cn
“ee
“ty

%

%G
Uy, AF

CERTIFICATE “Haan

I, James E. Hart, Secretary of Indemnity National Insurance Company, do hereby certify that the foregoing Power of Attorney is still in full force and
effect, and further certify that the Minutes of Special Actions Taken by Written Consent of the Board of Directors are now in full force and effect.

IN TESTIMONY WHEREOF I have subscribed my name and affixed the seal of said Company. Dated this ji day of figs t , 20 /

Avihelttaiyy
an Mit,
S Ns!

SO pon AY
aP OR, 2%
vo RBS “b
ine By

ame4 E. Hart, Secretary

Ya
wn
mi
>
rf

aneillliiny,
3
o

wn

os

x (OF

4 DeMlississ PLES
ty INT Kw
Morsay yw
